Dear Chief Frazier:
You have requested an opinion of this office concerning the qualifications of a sheriff. Specifically, you asked our office to determine whether it is required that you resign as chief of police to run for the office of Sabine Parish Sheriff.
As stated in Attorney General opinions 79-281, 83-559, and 95-385, there is no provision in Louisiana law which would require you to resign from the position you currently hold so that you may become a candidate for any other office; however, should you be elected you must resign as chief of police in order to accept the office of sheriff as LSA-R.S. 42:63(D) prohibits the holding of more than one elected position simultaneously.
Additionally, you should be aware that Article XI, Section 4 of the 1974 Louisiana Constitution and LSA-R.S. 18:1465 provide: "No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or political organization."
Therefore, it is the opinion of this office that a chief of police need not resign in order to campaign for the office of sheriff, if such political activity is confined to the off-duty hours of the chief of police and further, if such activity does not interfere with the official responsibilities of said officer.
Should you have further questions or need further assistance, please do not hesitate to contact this office.
Yours very truly,
                                     CHARLES C. FOTI, JR. ATTORNEY GENERAL